Citation Nr: 1243921	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  06-24 116	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a cold injury to the bilateral hands.

3.  Entitlement to service connection for residuals of a cold injury to the left foot.

4.  Entitlement to service connection for a kidney disorder.

5.  Entitlement to service connection for a prostate disorder.

6.  Entitlement to an initial compensable evaluation for status post fistulotomy, prior to June 6, 2006.

7.  Entitlement to a disability rating in excess of 10 percent for status post fistulotomy on and after June 6, 2006.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and a December 2006 rating decision by the VA RO in New Orleans, Louisiana.  Jurisdiction rests with the RO in New Orleans, Louisiana, from which the Veteran's appeal was certified.

As discussed in the remand section of this decision, the issue of entitlement to service connection for PTSD has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Veteran provided testimony before a Veterans Law Judge (VLJ) at a Travel Board hearing held at the RO in March 2011.  The transcript of the hearing has been associated with the claims file.  The VLJ who conducted the March 2011 hearing and issued the May 2011 remand is no longer employed at the Board.  In September 2012, the Board advised the Veteran by letter that he had the right to another hearing by the VLJ who will decide his appeal and was asked whether he desired to have a new Board hearing.  See 38 C.F.R. § 20.707 (2012).  In October 2012, the Veteran responded that he did not wish to appear at another hearing before the Board.  Accordingly, the Board will proceed to adjudicate the Veteran's claims.

The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD and entitlement to service connection for residuals of a cold injury to the left foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The evidence of record does not reflect a diagnosed bilateral hand disorder, to include residuals of a cold injury.

2.  The Veteran does not have a diagnosed chronic kidney disorder.

3.  The Veteran's service treatment records do not show treatment for a diagnosed prostate disability.

4.  Benign prostatic hypertrophy is currently diagnosed.

5.  The evidence of record does not relate the Veteran's prostate disability to his military service.

6.  Prior to June 6, 2006, the Veteran's status post fistulotomy was manifested by slight or occasional moderate leakage.

7.  On and after June 6, 2006, the Veteran's status post fistulotomy was manifested by slight or occasional moderate leakage.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hand disability, to include residuals of a cold injury, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The criteria for service connection for a kidney disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

3.  The criteria for service connection for a prostate disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

4.  The criteria for an initial 10 percent rating, but no more, for status post fistulotomy prior to June 6, 2006 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7332, 7335 (2012).

4.  The criteria for a rating greater than 10 percent for status post fistulotomy beginning June 6, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7332, 7335 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  December 2004, July 2005, March 2006, October 2006, and July 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A September 2011 reply from the Social Security Administration (SSA) reflects that there were no medical records available, as the Veteran either did not file for disability benefits or he did file for disability benefits, but no medical records were obtained.  38 C.F.R. § 3.159 (c)(2).  VA examinations with respect to the Veteran's claims for a kidney disorder, prostate disorder, residuals of a cold injury to the hands, and status post fistulotomy were conducted in January 2005, August 2011, and September 2011; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by an accredited representative from The American Legion; that representative and the VLJ asked questions to ascertain whether the Veteran's status post fistulotomy was correctly rated as well as to elicit testimony regarding the service connection claims.  The record does not reflect that pertinent evidence that would substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection and for increased ratings.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

I.  Service Connection Claims

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A.  Cold Injury to the Hands

The Veteran contends that, during service in 1995, he was exposed to extreme cold, which resulted in a cold injury to his hands.  During his March 2011 hearing before the Board, he explained that, during a blizzard, he marched across a field where the snow was as high as his waist.  He stated that he fell during this exercise and was taken to the base hospital where he was treated for frostbite and cold weather injuries to his hands.  He explained that his hands were bandaged and that his skin was discolored.  He noted that he also had damage to his toenails.  He reported current symptoms including getting cold or hot easily and excessive sweating in the hands.

Service treatment records dated in January 1995 reflect that the Veteran had cold weather blisters on his right foot, but do not mention the hands.  Service treatment records from March 1995 reveal the Veteran's complaints of sore fingers after being out in the cold that morning.  There was no swelling or discoloration.  The hands and fingers were pink and warm.  The diagnosis was cold exposure, no apparent injury.  A January 1999 periodic examination reflects that the upper extremities were normal.  A November 2003 examination also reveals normal upper extremities.  
In January 2005, the Veteran underwent a VA examination with regard to his reported bilateral hand disability.  He noted a history of cold injury during service with symptoms including numbness and blue discoloration to the hands.  He stated that he has not received any treatment for this injury since 1995 and denied current symptoms relating to the cold injury.  He denied Raynaud's phenomenon, hyperhidrosis, paraesthesia, numbness, chronic pain, recurrent fungal infection, skin breakdowns, and ulcerations.  There were no disturbances of nail growth, skin cancers, scars, thinning or thickening of the skin, arthritis, stiff joints, edema, or changes in skin color.  He denied a cold feeling in relationship to the season, tingling, and burning.  He stated that he felt that he had excessive sweating of the hands, more so after the cold injury.  He denied pain in the hands as well as current treatment for residuals of a cold injury.  He indicated that he avoids cold weather and protects himself if the weather is cold.  Physical examination of the hands was normal and X-rays of the hands were normal.  The diagnosis was status post cold injury with residual symptoms of excessive sweating in the hands.

The Veteran underwent another VA examination in September 2011.  The Veteran reported that, during training in 1995, he was required to march across three or four fields with snow, which caused a cold weather injury to his hands.  He stated that he was taken to the base hospital with blistering on his hands and feet, and noted that he was hospitalized for several days and treated for dehydration.  He recalled blistering and discoloration on his hands which healed and went away.  He complained that he suffered from arthritis in his hands as a result of his cold weather injury.  He denied treatment for residuals of a cold weather injury to the hands since 1995.  With regard to current symptoms, he denied amputations or tissue loss to the hands.  He reported cold sensitization and stated that he was susceptible to getting cold in the winter.  He also noted extra sweating during cold weather.  He denied Raynaud's phenomenon, chronic pain, causalgia, reflex sympathetic dystrophy, breakdown or ulceration of frostbite scars, skin cancer, chronic ulcers or scars, skin color changes, skin thickening or thinning, and cold feelings.  As noted, he admitted to excessive sweating or hyperhidrosis as well as paresthesia, and numbness and tingling in the hands.  He denied any recurrent fungal infections to the hands but reported disturbances in nail growth.  He subjectively reported arthritis in the hands, and noted that, during sleep, his hands become numb.  He described pain in the hands of five on a one to ten scale, which he related to stress.  Precipitating factors for hand pain included twisting a jar to open it.  Physical examination of the hands was normal, and X-rays of the hands were also normal.  After reviewing the Veteran's claims file, conducting an interview, and performing a physical examination, the VA examiner concluded that, although there was cold weather exposure to the Veteran's hands during service in 1995, there was "no residual of the bilateral hands as a result of the cold weather exposure March 1995 while on active duty."  The examiner explained that clinical examination and X-rays did not show a bilateral hand disability.  The examiner also noted that sensory testing of the hands was normal and was confirmed by Semmes-Weinstein sensory testing.  There was no evidence of arthritis, which is "considered to be a residual of cold weather injuries."

Despite the Veteran's reports of bilateral hand symptomatology, the record does not reflect a currently diagnosed bilateral hand disability.  While the Veteran reported in his September 2011 VA examination that he had arthritis in his bilateral hands, X-rays conducted at that time were normal.  Additionally, the Veteran noted numbness, tingling, and paresthesia in his hands, but sensory examinations were normal.  He also reported disturbances in nail growth, but examination of the fingernails was normal.  Last, he complained of pain in the hands, which he rated as a five on a one to ten scale.  Nevertheless, physical examinations were normal.  Further, pain alone (absent underlying diagnosed pathology) does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Without competent evidence of a chronic disability, service connection for the disorder cannot be awarded.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The Board has also considered whether there is competent evidence of a disability at any point during the claims or appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  There is no such competent evidence.  On that basis, service connection for a bilateral hand disability is not warranted. 

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and the claim must be denied.  See 38 C.F.R. § 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Kidney Disorder

The Veteran contends that he currently has a kidney disorder which is related to his active duty service.  During his March 2011 hearing before the Board and in various lay statements, the Veteran reported that his kidney disorder was caused by the extended use of 800 milligrams (mg.) of ibuprofen, prescribed to him during service.

The Veteran's service treatment records are negative for any complaints or findings of a kidney disorder during service.  The service treatment records show that he was prescribed 800 mg. of ibuprofen in 2004.

Subsequent to service, a July 2005 VA treatment record reflects an impression of rule out renal insufficiency, and notes that the Veteran reported that he was told at one time that this was due to some large doses of ibuprofen.  An August 2005 ultrasound of the kidneys revealed a finding of borderline small kidneys with mild increased echogenicity suggesting a medical renal disease process.  There was no evidence of focal renal lesions or hydronephrosis.  The right kidney measured 9.5 centimeters (cm.) in length and the left kidney measured 9 cm. in length.  A January 2006 VA treatment record reflects a diagnosis of rule out renal insufficiency.  The Veteran reported that he was told at one time that this was due to some large doses of ibuprofen.

A June 2006 VA treatment record notes that the Veteran complained of red blood in his urine with no pain, discomfort, fever, chills, flank pain, dysuria, or edema.  The diagnosis was probable nephrolithiasis.  Additional treatment records from June 2006 note that the Veteran's urine was clear and a 24-hour urine test did not show excess calcium or uric acid.  There was no evidence of anemia or abnormal clotting.  A June 2006 computed tomography (CT) scan of the abdomen revealed no visible abnormality of the kidneys or ureters.  An August 2006 VA treatment record reflects a finding of episode of hematuria, now resolved with probable nephrolithiasis.

A July 2006 private treatment record reveals that the Veteran complained of blood in the urine and that he was told that he had a kidney stone in the past.  No diagnosis was made, and the Veteran was sent home in stable condition.

In August 2011, the Veteran underwent a VA kidney examination.  The examiner noted the August 2005 finding of nonspecific abnormal results of function study of the kidney.  The examiner reported that there was no evidence of renal dysfunction; no evidence that he ever had kidney, ureteral, or bladder calculi; no signs or symptoms of urolithiasis; no history of recurrent symptomatic urinary tract or kidney infections; no kidney transplant or removal; no benign or malignant neoplasm or metastases; no scars.  Laboratory testing was performed in April 2011, which revealed a BUN of 4.04 and creatinine of 1.05.  An ultrasound was performed in August 2011, which revealed kidney size within the lower end of the normal range at 9.7 cm. on the right and 9.4 cm. on the left.  Renal parenchyma appeared within normal limits.  After reviewing the Veteran's claims file and performing a physical examination, the VA examiner concluded that the Veteran's kidney examination was normal, and there was no current bilateral kidney disorder, no nephritis, no abnormally small kidneys, and no nephrolithiasis.  In support of this finding, the examiner cited the normal ultrasound of the kidneys and the normal laboratory tests for renal function in April 2011.  The examiner diagnosed normal kidney function.

A September 2011 VA genitourinary examination reveals that the Veteran denied anorexia, and noted good appetite, occasional lethargy, and no weakness.  There was no history of incontinence, but the Veteran noted nocturia six or seven times per night.  He reported urinary tract infections, but could not recall the frequency.  There were no neoplasms of the genitourinary tract, he does not require recurrent cathertizations, there were no dilations, and there were no drainage procedures.  The Veteran noted his concern that a radiographic imaging study showed borderline small kidneys and mild renal disease in 2005.  Physical examination was normal with the exception of tenderness on palpation of the prostate and external hemorrhoids and a small scar on rectal examination.  The diagnosis was normal kidneys by ultrasound.

In support of his claim, the Veteran submitted a copy of a webpage discussing ibuprofen.  The webpage notes that NSAIDS reduce the flow of blood to the kidneys and impair function of the kidneys, but that the impairment is most likely to occur in patients who already have impaired function of the kidney or congestive heart failure.

The evidence of record does not support a currently diagnosed kidney disorder.  While an August 2005 ultrasound of the kidneys showed borderline small kidneys with mild increased echogenicity suggesting a medical renal disease process, a June 2006 CT scan of the abdomen, an August 2011 ultrasound of the kidneys, and August 2011 laboratory tests were all normal.  Additionally, the medical findings of rule out renal insufficiency and probable nephrolithiasis are not conclusive diagnoses of a disability.  Although the Veteran reported a history of blood in the urine, nocturia, a history of urinary tract infections and occasional lethargy, the record does not reflect that the Veteran has a chronic kidney disability for which service connection may be granted.  While the Veteran is competent to report these symptoms, he is not competent to render a medical diagnosis.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concluding that certain disabilities are not conditions capable of lay diagnosis).

As noted above, without competent evidence of a chronic disability, service connection for a disorder cannot be granted.  Brammer, 3 Vet. App. at 225 (indicating service connection presupposes a current diagnosis of the condition claimed). The Board has also considered whether there is competent evidence of a disability at any point during the claims or appeal period.  McClain, 21 Vet. App. 319 (2007).  There is no such competent evidence.  As the competent evidence of record does not show that the Veteran has a currently diagnosed chronic kidney disability, service connection for a kidney disability is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

C.  Prostate Disorder

The Veteran contends that his current prostate disability is related to service.  During his May 2011 hearing before the Board and in various lay statements, the Veteran argued that his current prostate disability is related to the extended use of ibuprofen during service.  He noted that researched websites of reputable medical agencies, and found that extended use of ibuprofen was a risk factor for developing urinary tract damage.

The service treatment records do not show diagnoses of or treatment for a prostate disorder during service.  However, an October 2004 treatment record reveals that the Veteran was prescribed 800 mg. of ibuprofen.  

A June 2006 VA CT scan of the abdomen and pelvis showed a mild to moderately enlarged prostate without significant interval change.  In January 2007, the Veteran submitted an article on prostate problems.  The article describes common prostate problems, and notes that an enlarged prostate may press against the urethra, making it difficult to urinate.  A July 2008 VA treatment record notes a diagnosis of probable prostatitis.  

In August 2008, the Veteran submitted a webpage from MedicineNet.com about ibuprofen.  The article reflects that NSAIDs reduce the flow of blood to the kidneys and impair function of the kidneys.  The impairment is said to most likely occur in patients who have impaired function of the kidneys or congestive heart failure.  The article does not mention anything about ibuprofen's effects on the prostate.

An April 2011 test revealed the Veteran's prostate specific antigen to be within the normal range.

In August 2011, the Veteran underwent a VA examination with regard to his prostate disorder.  The examiner noted that the Veteran was treated for his benign prostatic hypertrophy with Terazosin, and indicated that the Veteran has not required any urology referrals, medical or surgical procedures, dilations, or cathertizations.  The Veteran denied any problems with erectile dysfunction.  Physical examination was unremarkable.  There was no costovertebral angle tenderness and the prostate was 30 grams with mild tenderness but no nodularity.  The testicles were descended, bilaterally, without mass or tenderness.  The phallus was normal.  After reviewing the Veteran's claims file, performing a physical examination of the Veteran, and conducting an interview of the Veteran, the VA examiner concluded that the Veteran's current prostate disorder was not incurred in or aggravated by service.  The examiner noted the Veteran's testimony that he was prescribed large doses of ibuprofen during service, but explained that the medical literature did not find that ibuprofen caused any prostate pathology and did not cause or aggravate benign prostatic hypertrophy.  The examiner further stated that there was no evidence in the Veteran's service treatment records of any urinary complaints or treatment for sexually transmitted diseases.

A September 2011 VA examination report notes that the Veteran denied anorexia.  He reported a good appetite, occasional lethargy, and no weakness.  There was no history of incontinence, but the Veteran admitted to nocturia six to seven times per night.  The Veteran reported a history of urinary tract infections, but could not recall the last time that he was treated for one.  The Veteran denied any erectile dysfunction and there were no neoplasms of the genitourinary tract.  The Veteran did not require recurrent cathertizations and there were no dilations.  He reported that he took Terazosin for his enlarged prostate.  Physical examination was normal with the exception of pain on palpation of the prostate and external hemorrhoids.  The diagnosis was benign prostatic hypertrophy with no evidence of prostate cancer.

After a thorough review of the evidence of record, the Board concludes that service connection for a prostate disorder is not warranted.  Although the evidence of record shows a current diagnosis of benign prostatic hypertrophy, the evidence does not show complaints or treatment for a prostate disorder during service.  Additionally, the competent evidence of record does not relate the Veteran's diagnosed prostate disorder to his military service.  After reviewing the Veteran's claims file, performing a physical examination of the Veteran and conducting an interview of the Veteran, the August 2011 VA examiner concluded that the Veteran's prostate disorder was not related to his active duty service, to include any extended use of ibuprofen during service.  The examiner explained that there was no evidence of urinary complaints or treatment for sexually transmitted diseases during service and that the medical literature did not relate ibuprofen use to any prostate pathology.

The Board acknowledges the Veteran's contentions that his prostate disability was caused by ibuprofen use during service.  The testimony is competent evidence about what the Veteran observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Nevertheless, the statements that the Veteran's prostate cancer is related to his active duty service, to include ibuprofen use during service, are not statements of observations and are not competent evidence of a nexus between the Veteran's prostate cancer and his active duty service.  Medical causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Because the Veteran is not a physician, his statements are not competent evidence that his prostate cancer is related to active duty service, to include ibuprofen use during service.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).

As noted above, the Veteran submitted copies of a webpage discussing the effects of ibuprofen use.  Once submitted, medical treatise evidence becomes part of the whole recorded history of a claim against which all medical examination reports must be considered.  See 38 C.F.R. § 4.2 (2012).  Consideration has been given to whether this article constitutes a sufficient nexus to show a relationship between the Veteran's prostate disorder and his military service.  The Board finds, in this case, that it does not. 

The medical treatise is of a general nature and does not address the Veteran's situation specifically, and it was not submitted in conjunction with a medical professional's opinion indicating a positive causative relationship between the prostate disability and the Veteran's service.  Sacks v. West, 11 Vet. App. 314 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships).  Additionally, although the article links NSAIDs use to reduced kidney function in some instances, the article does not address any effects of NSAID use on prostate function.  Accordingly, the Board does not afford any significant weight to the medical treatise submitted by the Veteran.

As the evidence does not show that the Veteran's prostate disorder is related to his active duty service, to include ibuprofen use during service, service connection for a prostate disability is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.

II.  Increased Rating Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veterans status post fistulotomy is rated as noncompensable prior to June 6, 2006, and 10 percent disabling beginning June 6, 2006, under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7335.  Under Diagnostic Code 7335, anal fistula is to be rated as for impairment of sphincter control.  Diagnostic Code 7332 for impairment of sphincter control of the rectum and anus provides for a noncompensable evaluation when the impairment is healed or slight, without leakage.  38 C.F.R. § 4.114, Diagnostic Code 7332.  A 10 percent evaluation is warranted for constant slight or occasional moderate leakage.  A 30 percent evaluation is for application when there is occasional involuntary bowel movements necessitating wearing of a pad.  A 60 percent evaluation is warranted when there is extensive leakage and fairly frequent involuntary bowel movements.  A maximum 100 percent evaluation is for application when there is complete loss of sphincter control.  Id.

Prior to June 6, 2006, the Veteran reported symptoms including hemorrhoids.  In September 2004, the Veteran underwent anal fissure surgery which resulted in the development of an anal fistula.  Thereafter, he underwent an emergency fistulotomy.

Private treatment records from October 2004 through March 2005 reveal treatment for anal fissure.  An October 2004 operative report reveals diagnoses of anal fistula with perirectal abscess.  The Veteran underwent incision and drainage of the abscess, rigid proctoscopy, and anal fistulotomy.  The report notes symptoms of pain in the perirectal area and chronic diarrhea with four to five stools per day.  He denied incontinence, but noted occasional fecal urgency and slight soiling of undergarments.  Examination of the right posterolateral area revealed an ulcerated, tender, fluctuant area.  The physician could not evaluate the anus adequately because of tenderness.  Treatment records from November 2004 and December 2004 reflect that the Veteran was doing well and that the fistula was healing.

In January 2005, the Veteran underwent a VA examination.  Rectal examination was normal with the exception of a well-healed fistula incision at the coccyx that was 5 cm. by 0.25 cm. in length, and there was no evidence of hemorrhoids or ulcerations.  The lumen of the rectum and anus was normal in size.  There was no evidence of any recurrence of any fissures and no hemorrhoids.  The diagnoses were status post anal fissure and status post fistulotomy with no evidence of recurrence.  The examiner noted the Veteran's surgeries of September 2004 and October 2004, and stated that the Veteran had normal sphincter control with no evidence of fecal leakage or involuntary bowel movements.  He did not have bleeding or thrombosed hemorrhoids, and there was no treatment since the surgeries.

A June 2006 private medical treatment record notes the Veteran's complaints of blood in the stool citing complications from anal fissure surgery and fistulotomy.  There was no evidence of fever, nausea, or weakness.  On examination, the abdomen was soft and nontender.  Bowel sounds were present in all quadrants, and bowel movements were of normal pattern, consistence, and color.  The Veteran denied diarrhea, and no masses were palpated.  Rectal tone was normal and there was no evidence of a fissure at that time.  The Veteran was sent home in stable condition.

VA treatment records beginning on June 6, 2006 note the Veteran's complaints of itching and bleeding from the rectum with wiping.  He noted a history of frequent diarrhea.  Physical examination revealed anal fistula tracts with external openings within 3 cm. of the anal verg.  The diagnosis was anal fistula.  Additional treatment records from June 2006 note the Veteran's ano/rectal complaints with soilage of his underwear for the prior 18 months.  He reported diarrhea with exacerbations and attacks of anxiety as well as pain in the anus.  He noted hard stools and painful defecation with occasional bleeding.  Physical examination revealed no hemorrhoids, no fissures, and no fistulae openings.  The anus was extremely tender to palpation.  The diagnosis was likely recurrent anal fissurectomy.  VA treatment records from July 2006 reveal no hemorrhoids, no fissures, and no fistulae openings.  The anus was no longer tender to palpation, but there was a superficial erosion noted.  The diagnosis was likely recurrent anal fissurectomy.

Private treatment records from October 2007 reveal that the Veteran was treated for rectal pain with a swollen and painful anal fissure.  The Veteran reported that it felt like his anal fissure was protruding.  Examination revealed an abscess to the right buttock with bloody drainage.  The abscess was lanced and drained, and the Veteran was sent home in no acute distress.

A March 2008 colonoscopy showed no evidence of inflammatory bowel changes, no evidence of fissures, no sinus tracts, and no inflammatory bowel disease.  VA treatment records dated in December 2008 reflect the Veteran's complaints of soilage of his underwear and noted that he used tissue and gauze, topically.  He reported that he took sitz baths and had pain with flare-ups.  He noted chronic diarrhea occurring two to five times per week.  Examination of the abdomen was normal.  The diagnosis was recurrent anal fissurectomy with recurrent abscesses.

During a March 2011 hearing before the Board, the Veteran reported symptoms of leakage, including loss of control of the sphincter muscle, as well as hemorrhoids.  He stated that he could not wear underwear with dyes.  He also reported that his symptoms stopped him from straining, standing for long periods of time, and walking for long periods of time.  He noted symptoms including swelling, itching, burning, and irritable bowel.  He stated that he occasionally wore female sanitary napkins, primarily during the summer months.

In August 2011, the Veteran underwent a VA examination.  The Veteran reported loose stools which cause him to soil his underwear, noting fecal leakage at least once per month.  The VA examiner reported that the Veteran had mild or moderate external hemorrhoids, which were small and not prolapsed nor thrombosed.  There was also evidence of an anal fistula, which caused slight impairment of sphincter control without leakage.  There was no evidence of rectal stricture, rectal prolapsed, or pruritus ani.  Physical examination showed small or moderate external hemorrhoids as well as anal fissures with very good sphincter tone.  There was a small, nonprolapsed, nonthrombsed hemorrhoid and a very small 2 mm. healed scar.  No rectal masses nor bright red blood were evident, and there was no evidence of bleeding on examination.  There was very scant stool in the rectal vault.  The Veteran did not have a pad on at the examination.  With regard to the scar, the examiner reported that it was not painful or unstable, and not in a total area greater than 39 square cm.  There were no other pertinent physical findings made.  The examiner opined that the Veteran's status post fistulotomy does not prevent him from securing or following a substantially gainful occupation of desk job or sedentary work.

Prior to June 6, 2006, the medical evidence showed that the Veteran underwent an emergency fistulotomy in September 2004, and in October 2004, underwent drainage of an abscess, rigid proctoscopy, and anal fistulotomy.  There was evidence of chronic diarrhea with occasional fecal urgency and slight soiling of undergarments.  Examination in January 2005 showed a well-healed fistula scar measuring 5 cm. by 0.25 cm. with no evidence of hemorrhoids.  There was no evidence of fecal leakage or involuntary bowel movements.  The Veteran reported symptoms of hemorrhoids.  As noted above, under Diagnostic Code 7332, a 10 percent evaluation is warranted for impairment of sphincter control with constant slight, or occasional moderate leakage.  As the medical evidence reveals that there was occasional fecal urgency with slight soiling of the undergarments, the Board finds that the criteria for an initial evaluation of 10 percent is warranted prior to June 6, 2006.  See 38 C.F.R. § 4.114, Diagnostic Code 7332.  However, an initial evaluation greater than 10 percent is not warranted for the Veteran's status post fistulotomy prior to June 6, 2006, as the evidence does not establish that the Veteran had involuntary bowel movements necessitating the wearing of a pad.

On and after June 6, 2006, the medical evidence demonstrates complaints of blood in the stool and diarrhea.  June 2006 records note the Veteran's reports of soilage of his underwear for the prior 18 months.  In December 2008, the Veteran again complained of soiling his underwear, and indicated that he used tissue and gauze, topically.  Although the medical evidence shows that the Veteran had some leakage resulting in soiling his underwear and that he used tissue and gauze topically, the evidence does not show that he had occasional involuntary bowel movements necessitating the wearing of a pad.  Id.  Accordingly, an increased evaluation greater than 10 percent is not warranted for the Veteran's status post fistulotomy on and after June 6, 2006 under Diagnostic Code 7332.  

The Board has considered whether it would be appropriate to assign a separate evaluation for the Veteran's hemorrhoids, which are associated with his status post fistulotomy.  See 38 C.F.R. § 38 C .F.R. § 4.14 (2012) (noting that the evaluation of the same disability or the same manifestations of a disability under various diagnoses constitutes prohibited pyramiding); but see Esteban v. Brown, 6 Vet. App. 259 (1994) (finding that when a veteran has separate and distinct manifestations from the same injury he should be compensated under different diagnostic codes).  In that regard, throughout both periods on appeal, the Veteran reported hemorrhoids related to his status post anal fistula.  The August 2011 VA examination found evidence of mild small external hemorrhoids which were not prolapsed or thorombosed.  The remainder of the medical evidence of record does not show evidence of hemorrhoids.  38 C.F.R. § 4.114, Diagnostic Code 7336 provides for a 10 percent evaluation for hemorrhoids which are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2012).  As the only medical evidence of record which found hemorrhoids on examination stated that they were small and nonthrombotic, a separate evaluation is not warranted for the Veteran's hemorrhoids.

The Board has also considered whether a separate evaluation is warranted for the Veteran's fistulotomy scar.  Such a separate evaluation may only be assigned if there are separate and distinct manifestations from the same injury.  During the pendency of this appeal, VA revised the criteria for diagnosing and evaluating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  With regard to the revision made to the skin regulations effective October 23, 2008, the revised criteria apply to all applications for benefits received by VA on or after that date.  As the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in this case.  The amendment allows for a Veteran to request a review of a scar disability under the revised criteria irrespective of whether the Veteran's disability has increased since the last review.  Id.  However, no such request has been made.  Accordingly, the Veteran's fistulotomy scar will not be considered under the revised criteria effective October 23, 2008. 

A separate rating for the Veteran's fistulotomy scar is not warranted in this case, as there is no evidence that the Veteran's scar was deep, caused limited motion, exceeded 144 square inches (929 square centimeters), was unstable, was painful on examination, or caused limitation of function of the knee.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).  Accordingly, a separate evaluation for a fistulotomy scar is not warranted.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2012).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected status post fistulotomy, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's status post fistulotomy.  He has not required hospitalization during the appeal period and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.
Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran does not contend, and the evidence does not suggest, that he is unemployable as a result of his service-connected status post fistulotomy.  Thus, the issue of entitlement to a total rating for compensation purposes based upon individual unemployability has not been raised by the evidence of record, and the issue is not before the Board at this time.


ORDER

Entitlement to service connection for residuals of a cold injury to the bilateral hands is denied.

Entitlement to service connection for a kidney disorder is denied.

Entitlement to service connection for a prostate disorder is denied.

Entitlement to an initial evaluation of 10 percent, but no greater, for the Veteran's status post fistulotomy prior to June 6, 2006 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an increased rating greater than 10 percent for status post fistulotomy on and after June 6, 2006 is denied.


REMAND

I.  Psychiatric Disorder

After a review of the record the Board observes that additional development is required prior to adjudicating the Veteran's claim for service connection for an acquired psychiatric disorder.  
The Board has characterized the claim on appeal as entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.  In that regard, the available medical evidence in the claims file reflects diagnoses of and treatment for numerous psychiatric disorders, including anxiety disorder, mood disorder, depressive disorder, panic disorder, provisional PTSD, and rule out PTSD.  By a June 2009 rating decision, the RO awarded service connection for anxiety disorder, and has continuously denied service connection for PTSD.  However, the RO has not yet considered whether the Veteran is entitled to service connection for his other diagnosed psychiatric disorders, including mood disorder, depressive disorder, or panic disorder.  Accordingly, the claim for entitlement to service connection for PTSD is characterized broadly as one of entitlement to service connection for an acquired psychiatric disorder, and includes the diagnosed mood disorder, depressive disorder, and panic disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Veteran contends that he has PTSD as a result of retaliation from other service members and officers due to whistle-blowing action that he took during service.  The Veteran reported that he filed a complaint with the Inspector General in March 2004, which resulted in harassment against him.  Specifically, he reported that he was shown slide shows of beheadings.  He also stated that he was verbally threatened and was not allowed adequate time to recover from injuries.  The Veteran's uncorroborated testimony with respect to his personal assault is not sufficient to verify the stressors set forth in this case.  The Board recognizes that the present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272 (1999).  In any case, the Board acknowledges that the relevant regulations stipulate that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his or her account of the stressor incident.  38 C.F.R. § 3.304(f)(5).

Initially, the Board observes that, although some of the Veteran's service personnel records are in the claims file, and the RO requested the Veteran's service personnel records in February 2005, the RO has not obtained the Veteran's complete service personnel records from the National Personnel Records Center (NPRC).  In that regard, in a February 2005 response, the NPRC responded that there were no service personnel records available at that location, and suggested making another request to a different location.  Review of the claims file does not reflect that the RO made any additional attempts to obtain the Veteran's service personnel records.  As the Veteran's service personnel records may corroborate his claimed in-service personal assault, the RO should obtain those records and associate them with the claims file.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton, 12 Vet. App. at 280 (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases). 

Based on the foregoing, the Veteran should be provided with a VA examination to determine the existence and etiology of his claimed PTSD.  The examiner should determine the likelihood that the alleged personal assault during service occurred, and if so, whether any current acquired psychiatric disorder, to include PTSD, is related to a personal assault incurred in service.  The examiner should also provide an opinion as to whether any of the Veteran's other diagnosed psychiatric disabilities are related to his active duty service.



II.  Residuals of Cold Injury to the Left Foot

In May 2011, the Board remanded the Veteran's claim for entitlement to service connection for residuals of a cold injury to the left foot for additional development, including an adequate VA examination.  Review of the claims file reveals that the RO solicited a VA examination in September 2011.  However, the opinion provided by the VA examiner is inadequate.  Specifically, although the VA opinion addressed the medical evidence in the claims file, the VA examiner failed to consider and address the lay evidence of record.  Barr, 21 Vet. App. at 311-12 (finding that when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service"). 

In that regard, the VA medical opinion obtained found that the Veteran's left foot disability was not related to service, in part, because there were no complaints or treatment of left foot symptoms during service.  However, the lay evidence suggests that the Veteran had left foot symptoms during service.  Specifically, during his March 2011 hearing before the Board, the Veteran testified that he had bilateral foot symptoms during service following the cold weather injury, including discolored skin, damage to the toenails, and damage to the heels.  He also noted that both of his feet were bandaged.  Because the VA opinion failed to consider all of the pertinent evidence of record, including evidence which goes to the basis for the opinion provided, the Board finds that it is inadequate upon which to base an appellate decision, and a new VA examination must be provided.

Accordingly, the case is REMANDED for the following action:

1.  Make another request for the Veteran's service personnel records.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  After obtaining the service personnel records, schedule the Veteran for a VA examination to determine the existence and etiology of all acquired psychiatric disorders, including mood disorder, depressive disorder, panic disorder, and PTSD.  A copy of this Remand and the entire claims file must be made available to and reviewed the VA examiner.  Pertinent documents should be reviewed, including service treatment records, service personnel records, VA and private treatments records, and the statements of the Veteran and with respect to his claimed stressors.  The examiner should review the historical records for evidence that might reflect that the claimed personal assault actually occurred during military service.  In performing the review, the examiner must clearly identify the particular records which are felt to provide corroboration of the incident, and must give an adequate rationale for why it is felt that such records establish that a personal assault actually occurred during military service.  The examiner should conduct a complete history and diagnose any psychiatric disorders.  The examiner should provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed psychiatric disorder is etiologically related, at least in part, to the in-service stressors claimed by the Veteran or to any other incident during the Veteran's service.  All necessary diagnostic testing should be conducted and commented upon by the examiner.  All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based.

3.  Afford the Veteran a new VA examination to determine the nature and etiology of his left foot disorder.  Make the claims file and a copy of this remand available to the VA examiner in conjunction with the examination.  All necessary diagnostic testing should be conducted and commented upon by the examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements, especially his March 2011 Board hearing testimony.  The examiner should then offer an opinion as to whether the Veteran's left foot disability is at least as likely as not (50 percent probability or greater) related to his military service, to include an in-service cold injury.  The examiner should fully explain all stated opinions, citing to specific evidence or records as appropriate.

4.  Notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

5.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


